[exhibit1075equitycomm_image1.jpg]

Exhibit 10.75




December 17, 2015
By Electronic Mail


Piceance Energy, LLC
1401 Seventeenth Street, Suite 1400
Denver, Colorado 80202
Attention: Bruce Payne


Re:    Equity Commitment Letter – Project Elway


Ladies and Gentlemen:


Reference is made to that certain Purchase and Sale Agreement (the “Agreement”)
dated as of the date hereof among Piceance Energy, LLC (“Piceance”) and Oxy USA
Inc., OXY USA WTP LP, YT Ranch LLC and Oxy Y-1 Company (collectively, the
“Company”), attached hereto as Annex A. Capitalized terms used but not otherwise
defined herein (the “Equity Commitment Letter”) shall have the meanings given to
them in the Agreement.
This Equity Commitment Letter will confirm the terms upon which Par Pacific
Holdings, Inc. or one or more of its direct or indirect subsidiaries (“Par”) is
willing to purchase or cause to be purchased, directly or indirectly, certain
membership interests of Piceance in connection with closing of the transactions
that are the subject of the Agreement.
1.Equity Commitment. Par shall, at or immediately prior to the Closing, subject
to the terms and conditions set forth herein, purchase, or cause the purchase
of, 153,803 Class A Units of Piceance (the “Units”) such that Par's pro forma
ownership totals 42.3% of the Units issued and outstanding after the
consummation of the transactions contemplated herein for an aggregate cash
purchase price equal to $55.0 million (or $358 per Unit (the “Equity
Commitment”), or such lesser amount of Units which is sufficient, together with
the binding commitments of (a) the purchase by affiliates of aPriori Capital
Partners of at least $5.0 million and Steve Webster or affiliates of Avista
Capital partners of at least $10 million of Units at the same per Unit purchase
price as the Equity Commitment, (b) preferred equity financing (the “Preferred
Equity”) of at least $30.0 million to be provided by Wells Fargo Central Pacific
Holdings, Inc. on substantially the terms and conditions attached hereto as
Annex B, and (c) debt financing to be provided by the lenders (including
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association) under
Piceance’s credit agreement (the “Piceance Credit Agreement”) through an
increase in the borrowing base thereunder by at least $60.0 million (i.e., from
$110.0 million to $170.0 million) (the transactions described in clauses (a),
(b) and (c) above are referred to herein as the “Other Financing Commitments”),
to fund the amounts required to be paid by Piceance to consummate the
transactions contemplated by, and pursuant to, the Agreement. Par shall not,
under any circumstances, be obligated to contribute more than the Equity
Commitment and the proceeds of the Equity Commitment shall be used solely for




--------------------------------------------------------------------------------



the purpose of funding the amounts required to be paid by Piceance to consummate
the transactions contemplated by, and pursuant to, the Agreement.
2.Conditions. The Equity Commitment shall be subject to (a) the execution and
delivery of the Agreement by Piceance, in form and substance acceptable to Par,
provided, however, that the Purchase Price in the Agreement shall not exceed
$157.5 million, (b) the execution and delivery of appropriate definitive binding
transactional documents customary for an equity purchase of this nature for Par
(collectively, the “Definitive Documents”) that are substantially consistent
with the terms and conditions set forth in this Equity Commitment Letter and are
otherwise acceptable to Par and Piceance, including an amendment to the Second
Amended and Restated Limited Liability Company Agreement of Piceance dated as of
July 27, 2015, providing that (i) the forced sale right described in Section
11.4 of such limited liability company agreement will be exercisable by members
of Piceance representing two-thirds of the outstanding Units (instead of Laramie
Energy II, LLC or a successor to its interests), and (ii) the Board of Managers
will, within ten (10) days after the day on which the Agreement is fully
executed by all parties thereto (the “Execution Date”), establish a policy
requiring Piceance to hedge at least 80% of its future proved developed
production at any point in time based on swaps or costless collars if the
projected Debt / EBITDA ratio over following four quarters is forecasted to be
greater than 2.50 to 1.0, (c) no later than the Execution Date, Piceance shall
have (i) entered into or be subject to oil and gas hedging transactions
representing the maximum amount permitted on a secured basis under the Piceance
Credit Agreement, with such amount to be at least 80% of the reasonably
projected proved developed producing gas production of both Piceance’s reserves
as of the Execution Date and the Oil and Gas Properties that are the subject of
the Agreement (collectively, the “Subject Properties”), on a forward basis, for
the period from March 2016 through December 2018, (ii) entered into derivative
transactions in the form of either puts or other mutually agreeable hedging
instruments to hedge the price risk associated with at least 80% of the
projected production from the existing Piceance inventory drilled but
uncompleted wells expected to commence production during 2016 and (iii) mutually
agreed with Par, the Company and the participants in the Other Financing
Commitments concerning the public disclosure of the transactions contemplated by
this Equity Commitment Letter, the Agreement and the Other Financing
Commitments, (d) To the extent the Company has not elected to redeem the
Preferred Equity, the terms and conditions of the Preferred Equity will provide
that Par has a contractual right to redeem the Preferred Equity in the event
there is an uncured or the Company hasn’t received a waiver regarding an Event
of Default under the Company’s existing Senior Secured Credit Agreement section
11.1 (a), (b), and with respect (c) exclusively applicable to Section 4.6 and
Article X at a price equal to then applicable Liquidation Preference Amount, as
such term is defined in Annex B, in the final definitive agreements concerning
the Preferred Equity in form and substance acceptable to Par, (e) the agreement
by Piceance and the Company to provide to Par such information as is necessary
in order for Par or any of its affiliates to comply with the reporting and
disclosure obligations under the rules and regulations of the Securities and
Exchange Commission, including but not limited to Regulation S-X, Form 10-K and
Form 8-K, including that such information is provided in a timely manner so as
to allow Par and its regularly retained accounting firm to review the
information and timely make the necessary filings, (f) the satisfaction in full
at or prior to the Closing of each of the conditions set forth in the Agreement
(other than any conditions that by their nature are to be satisfied at the
Closing but subject to the prior or substantially concurrent satisfaction of
such conditions), (g) the substantially contemporaneous consummation

2



--------------------------------------------------------------------------------



of the Closing and (h) the substantially contemporaneous closing of the Other
Financing Commitments on the terms and conditions set forth in this Equity
Commitment Letter and that are otherwise acceptable to Par and Piceance.
3.Enforceability; Third-Party Beneficiary. There is no express or implied
intention to benefit any third party including, without limitation, the Company
and nothing contained in this Equity Commitment Letter is intended, nor shall
anything herein be construed, to confer any rights, legal or equitable, in any
person or entity other than Piceance. Under no circumstances shall Par be liable
for any costs or damages including, without limitation, any special, incidental,
consequential, exemplary or punitive damages, to any person or entity, including
the Company, in respect of this Equity Commitment Letter.
4.Term. This commitment will be effective upon your acceptance of the terms and
conditions of this Equity Commitment Letter and will expire on the earlier to
occur of (i) March 2, 2016, (ii) the Closing pursuant to the Agreement or (iii)
the termination of the Agreement pursuant to its terms. By your acceptance
hereof, Piceance acknowledges, covenants and agrees, on behalf of itself, its
affiliates, and any person claiming by, through or on behalf of any of them,
that all claims that may be based upon or otherwise relate to this Equity
Commitment Letter or the negotiation, execution, performance or breach of this
Equity Commitment Letter, including any representation or warranty made or
alleged to have been made in connection with, or as an inducement to, this
Equity Commitment Letter, may be made only against (and are expressly limited
to) Par, and no other person (including any past, present or future director,
officer, employee, member, partner, manager, direct or indirect equityholder,
management company, affiliate, agent, attorney or representative of Par) shall
have any liability or obligation in respect of this Equity Commitment Letter or
any such claim.
5.No Modification; Entire Agreement. This Equity Commitment Letter may not be
amended or otherwise modified without the prior written consent of Par and
Piceance. Together with the Agreement and the Definitive Documents, this Equity
Commitment Letter constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, between Par and
Piceance with respect to the transactions contemplated hereby. Each of the
parties acknowledges that each party and its respective counsel have reviewed
this Equity Commitment Letter and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Equity Commitment Letter.
6.Governing Law. This Equity Commitment Letter shall be governed by, and
construed in accordance with, the laws of the State of Texas (without giving
effect to the conflict of laws principles thereof). Each party to this Equity
Commitment Letter hereby irrevocably and unconditionally agrees that any action,
suit or proceeding, at law or equity, arising out of or relating to this Equity
Commitment Letter or any agreements or transactions contemplated hereby shall
only be brought in any federal court of the Southern District of Texas or any
state court located in Harris County, Texas, and hereby irrevocably and
unconditionally expressly submits to the personal jurisdiction and venue of such
courts for the purposes thereof and hereby irrevocably and unconditionally
waives (by way of motion, as a defense or otherwise) any and all jurisdictional,
venue and convenience objections or defenses that such party may have in such
action, suit or

3



--------------------------------------------------------------------------------



proceeding, and to any trial by jury to the extent permitted by applicable law.
Each party hereby irrevocably and unconditionally consents to the service of
process of any of the aforementioned courts. Nothing herein contained shall be
deemed to affect the right of any party to serve process in any manner permitted
by law or commence legal proceedings or otherwise proceed against any other
party in any other jurisdiction to enforce judgments obtained in any action,
suit or proceeding brought pursuant to this section.
7.Assignments. This Equity Commitment Letter may not be assigned by Piceance
without the prior written consent of Par (and any purported assignment without
such consent will be null and void). Par may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates prior to the
execution of Definitive Documentation. This Equity Commitment Letter may not be
amended nor may any term or provision hereof or thereof waived or otherwise
modified except by an instrument in writing signed by each of the parties hereto
and any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto.
8.Counterparts. This Equity Commitment Letter may be executed in any number of
counterparts (including by e-mail of PDF or scanned versions or by facsimile),
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.
9.Interpretation.  Headings are used for reference purposes only and do not
affect the meaning or interpretation of this Equity Commitment Letter. When a
reference is made in this Equity Commitment Letter to a Section, such reference
shall be to a Section of this Equity Commitment Letter unless otherwise
indicated. The word “including” and words of similar import when used in this
Equity Commitment Letter will mean “including, without limitation,” unless
otherwise specified.
[Remainder of page intentionally left blank]



4



--------------------------------------------------------------------------------






PAR PACIFIC HOLDINGS, INC.




By: /s/ William Pate    
William Pate
President & Chief Executive Officer




Agreed and accepted as of the date
first written above:


PICEANCE ENERGY, LLC




By: /s/ Robert S. Boswell        
Name: Robert S. Boswell
Title: Chairman & CEO







SIGNATURE PAGE FOR EQUITY COMMITMENT LETTER

